Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Currently, claims 104-110, 112-115, 117-119, 122-123, 126-133 are pending in the instant application.  Claims 1-103, 111, 116, 120-121, 124-125 have been canceled and claims 105-108, 112-114, and 126-131 are withdrawn.  This action is written in response to applicant’s correspondence submitted 12/29/2021. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. This action is Non-Final. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/415236 and 62/457640, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  ‘236 and ‘640 does not disclose the combined rs6857, rs6859, rs12721046, rs56131196, rs4420638, rs4420638, rs11791561, rs10204137.  Provisional application 62/507344 does disclose each of the combined variants of rs157592, rs6857, rs6859, rs12721046, rs56131196, rs4420638, rs4420638, rs11791561, rs10204137 and therefore the effective filing date of the instant application is 05/17/2017.

Maintained Rejections
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 104, 109-110, 115, 117-119, 122-123, 132-133 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This rejection was previously presented and has been rewritten to address the amendment to the claims. 
The claimed methods are drawn to methods of lessening symptoms of Alzheimer’s disease by obtaining genomic DNA in a biological sample, determining genomic DNA sequence at rs6857, rs6589, rs12721046, rs56131196, rs4420638, rs11791561, and rs10204137 and detecting the presence of a T allele at SNP site rs6857, an A allele at SNP site rs6859, an A allele at SNP site rsl2721046, an A allele at SNP site, rs56131196, a G allele at SNP site rs4420638, a C or G allele at SNP site rs11791561 or an A or G allele at SNP site rsl0204137, and administering to the subject who is determined to have an A or C allele at SNP site rsl57592. a T allele at SNP site rs6857an A allele at SNP site rs6859, an A allele at SNP site rsl2721046, an A allele at SNP site, rs56131196, a G allele at SNP site rs4420638, a C or G allele at SNP site rs11791561 or an A or G allele at SNP site rsl0204137 donepezil, galantamine, rivastiamine, an acetylcholinesterase inhibitor, a glutamate receptor blocker, memantine, citalopram, fluoxetine, paroxeine, sertraline, trazodone, lorazepam, oxazepam, aripiprazole, clozapine, haloperidol, olanzapine, quetiapine, risperidone, ziprasidone, nortriptyline, trazodone, tricyclic antidepressants, benzodiazepines,  temazepam, zolpidem, zaleplon, chloral hydrate, haloperidol, coenzyme Q10, ubiquinone, coral calcium, Ginkgo biloba, huperzine A, omega-3 fatty acids, phosphatidvlserine, or a combination thereof, therby lessening AD symptoms.  
The claims encompass lessening symptoms of Alzheimer’s disease with the claimed therapies. When the claims are analyzed in light of the specification, the instant invention encompasses methods comprising the treatment of the large genus of therapies to lessen more than one symptoms of AD.  Since the claims recite symptoms the claims require lessening more than one symptom of AD.  The claims are broadly drawn to many different recited therapies to lessen symptoms of AD.  The specification does not teach the recited therapies lessoning symptoms of  AD much less in the population claimed specifically in subjects with the following alleles: A or C allele at SNP site rs157592. a T allele at SNP site rs6857, an A allele at SNP site rsl2721046, an A allele at SNP site, rs56131196, a G allele at SNP site rs4420638, a C or G allele at SNP site rs11791561 or an A or G allele at SNP site rsl0204137.  
The genus of AD symptoms is large and encompasses numerous different physical and mental disorders within the subject.  For example symptoms encompass memory loss, memory confusion, inability to learn new things, difficulty reading, writing, shortened attention span, hallucinations, delusions, paranoia, impulsive behavior, repetitive movements, agitation, wandering, skin infection, weight loss, seizures, difficulty swallowing, inability to communicate, mood changes, increased anxiety, loss of appetite, inability to combine muscle movements.  The claims requires that detecting specific alleles determines administering a large genus of therapies that will lessen the large genus of AD symptoms.  The genus of drugs listed within the claim is large and recites 35 different drugs including not only specific drugs but drug classifications.  The therapeutics listed are required to lessen more than one symptom of AD, however the specification does not provide any description as to which therapeutics will reduce one much less more than one symptom of AD much less in a patient with the claimed alleles.  While some of the therapeutics are known to treat AD the large genus of therapeutics claimed are not represented of reducing more than one symptom of AD in a patient population with the claimed SNPs. Additionally not all of the therapeutics listed within claim 1 are known to lessen AD symptoms and the specification does not describe lessening one symptom of AD much less more than one symptom of AD in a population with the claimed SNPs. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described.  The specification teaches administering a treatment comprising the recited therapies in claim 1 to subjects that are determined to have a risk of AD (see para 9).  The specification teaches medications may help lessen symptoms for a limited time and treatment may include medication and lists the claimed therapies (see para 96).  The specification further teaches the following alleles are associated with risk of AD  a T allele at SNP site rs6857 (table 7), an A allele at SNP site rs6859 (table 7), an A allele at SNP site rsl2721046 (table 7), an A allele at SNP site rs56131196 (table 7), a G allele at SNP site rs4420638 (table 7), a G allele at SNP site rs11791561 (see table 17) and a G allele at SNP site rsl0204137 (see table 17).  The specification does not teach administering a therapy to lessen AD in subjects with the claimed alleles.  While the specification asserts therapies to lessen the symptoms in patients with AD but does not disclose administering therapy or what the therapy would be to lessen more than one symptom of AD in subjects with the claimed alleles.  Additionally the claims encompass a C at rs11791561 or A at rs10204137 which the specification does not describe as being associated with AD.  The prior art demonstrates that the claimed therapies for reducing or ameliorating AD were not efficacious.  For example, Vellas (Lancet Neurolo, 2012, 11:851-59) studied the efficacy of  ginkgo biloba extract for the prevention of Alzheimer’s disease and concluded that long term use of ginkgo biloba does not reduce the risk of progression to Alzheimer’s disease  and gingko biloba was not protective for incidence of Alzheimer’s disease (see pg.  858).  Additionally Araya-Quintanilla teaches there is no evidence to support effectiveness of omega-3 supplementation in improving cognitive function in AD patients (see conclusion, pg. 113, Neurologia 2020, vol 35, 105-114). Vallen Graham et al. (Annu. Rev. Med, 2017, 68:413-30) teaches effective strategies to prevent and treat AD remain elusive despite major effectors in understanding its basic biology and pathophysiology.  Vallen Graham teaches drug targets and disease-modifying therapies for AD but teaches that despite decades of study of Ad there is no effective therapy to cure AD or inhibit significantly the progression of AD symptoms (see pg. 414).
In the instant case, while the specification provides only a list of therapies for AD treatment the specification does not describe therapies to lessen any specific symptom of AD in subjects with the claimed allele with the recited claimed therapies or describe how the claimed therapies are administered, such as dosage such that the claimed therapies lessen more than one symptom of AD.  The specification does not disclose administering  to subjects donepezil, galantamine, rivastiamine, an acetylcholinesterase inhibitor, a glutamate receptor blocker, memantine, citalopram, fluoxetine, paroxeine, sertraline, trazodone, lorazepam, oxazepam, aripiprazole, clozapine, haloperidol, olanzapine, quetiapine, risperidone, ziprasidone, nortriptyline, trazodone, tricyclic antidepressants, benzodiazepines, lorazepam, oxazepam, temazepam, zolpidem, zaleplon, chloral hydrate, haloperidol, coenzyme Q10, ubiquinone, coral calcium, Ginkgo biloba, huperzine A, omega-3 fatty acids, phosphatidvlserine, or a combination thereof, the specification does not describe the amount of therapy that is required such that the therapies would lessen more than one symptom of AD in subjects with the claimed alleles.  While the specification provides a list of therapies that could lessen AD, the specification provides no description on administering the therapies in order to lessen the large genus of symptoms of AD. 
Therefore when the claims are analyzed in light of the specification, the instant invention encompasses administering one or more of the claimed therapies to function to lessen AD.  These therapies have not been adequately described in the instant specification.  While the specification lists these therapies as treatment to reduce symptoms, the specification does not describe the required dosing to lessen AD symptoms in any population much less the claimed population having one of the required alleles.  As addressed in the prior art therapies for lessening AD symptoms are not known or efficacious. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The instant specification does not provide any dosing or administering of the recited therapies to subjects with the required alleles to treat AD.   Further, the art does not provide guidance to sufficiently describe AD therapies to treat AD.   The claims therefore encompass the use of therapies that are not disclosed in the specification. 
	 
Applicants' attention is directed to the decision in In re Shokal, 113 USPQ 283 
(CCPA 1957) wherein is stated:

It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

	As the specification does not disclose a representative number of AD therapies that reduce the large genus of symptoms of AD, one of skill in the art would conclude that applications were not in possession of the claimed genus of methods of lessening symptoms of AD by administering the claimed therapies to subjects determined to a T allele at SNP site rs6857, an A allele at SNP site rs6859, an A allele at SNP site rsl2721046, an A allele at SNP site, rs56131196, a G allele at SNP site rs4420638, a C or G allele at SNP site rs11791561 or an A or G allele at SNP site rsl0204137.
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Response to Arguments
The response traverses the rejection on pages 7-10 of the remarks mailed 12/29/2021.  The response re-iterates the remarks that were filed on  03/18/2021.  The response asserts that the specification describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  The response points to paragraph 96 of the specification that discloses the use of a variety of therapeutic agents for lessening AD symptoms.  The response further points to paragraph 116 and 117 encompassing screening methods for diagnosing and theranosing such as AD based on detection of relevant genetic variations.  The response asserts that these descriptions when viewed together and in context of the entire disclosure provide teaching the use of therapeutic agents for lessening AD symptoms among patients who have been shown to harbor AD related alleles.  The response further asserts that an appropriate amount of a known therapeutic agent used for the purpose of lessening AD is known to those of skill in the art and can be readily determined based on the specific needs of each patients.  The response asserts that because a person of skill in the art upon reading this application would reasonably conclude that the inventors had in their possession the claimed method the written description requirement is met.  This response has been thoroughly reviewed and has not found persuasive for the reasons of record in the advisory action mailed 10/18/2021 and the final office action mailed 06/29/2021.
The response asserts that wile some disagreement may very well exist among experts in the pertinent technical field concerning the level of efficacy of various therapeutic agents for treating or reducing risk for AD and it is incorrect to say that specific therapeutic agents recited in claim 104 are ineffective for the intended purpose of lessening AD symptoms in patients.  This response has been reviewed but not found persuasive.  The claims require lessening symptoms of AD in patients and therefore the claims require lessening more than one symptom of AD.  As addressed above the genus of symptoms of AD is large and varied and the specification nor the art describes which of the 35 listed therapeutics lessen 2 or more symptoms of AD and even more specifically in a subject with the claimed SNPs.  The large genus of alleles, the large genus of drugs (35 different drug and drug classes) in which each of the drugs are required to lessen 2 or more symptoms of AD and the description in the specification does not provide a representative number of therapeutics that lessen a representative number of symptoms in AD.  The large genus of drugs none of which are representative of the claim functionalities of lessening two or more symptoms of AD is not known in the art or described in the instant specification.  
The response points to two abstracts by Janseen and Thomas to provide evidence supporting anti-AD efficacy of the therapeutic agents. The claims requires symtopms of AD and require lessening more than one symptom of AD.  Neither Janseen or Thomas demonstrate reducing more than one symptom of AD and as addressed previously both Janseen and Thomas conclude that further evidence and longer term trials are warranted, demonstrating the inability to determine if the therapeutics do indeed reduce even one symptom of AD.  While the response asserts that it is not the function to examine and judge the merits of publications in peer reviewed scientific journals, the examiner was stating what was stated in the article itself and further demonstrated by above the prior art demonstrates that the therapies claimed are not efficacious in treating AD and the specification does not describe therapies that are efficacious in treating subjects with the claimed alleles.  As such the specification does not provide description of therapies, including the claimed therapies that lessen symptoms of AD in subjects with the claimed alleles for AD.  For these reasons and reasons of record the rejection is maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 104, 109, and 133 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaasinen (Eur. J. Medical Genetics, 2014, vol 57, pp 543-551) as evidence by refSNP cluster report rs11791561 and rs10204137, available at ncbi.nlm.nih.gov, printed 10/2019, pp. 1-3.  This rejection was previously presented and has been rewritten to address the amendment to the claims.  
Kaasinen teaches whole genome sequencing from patients (see methods, pg. 546-547) (claim 133).  Kaasinen further teaches patient therapies included risperidone (See patient 4) and teaches none of the subjects are symptomatic for AD (claim 109).  Therefore Kaasinen teaches obtaining genomic DNA from a subject, determining genomic DNA sequence at positions rs6859, rs6587, rs12721046, rs56131196, rs4420638, rs11791561, and rs10204137 and teaches administering risperidone to a subject that has been determined to have an A or a C at position rs11791561 and A or G at position rs10204137.  As evidence by refSNP cluster report rs11791561, rs11791561 will either be an A or a C at this position and rs10204137 will either be a A or G and while Kaasinen does not teach the exact allele at position rs11791561 and rs10204137 the patient will either have an A or a C or A or G, respectively at these locations as these are the only two possible alleles for the genomic sequence.   Additionally patient 4 comprises mental disability, sleep disorder, both of which are symptoms of AD.   As such based on the teachings of Kaasinen, Kaasinen teaching whole genome sequencing which comprising obtaining genomic DNA from a subject, determining alleles at the claimed SNPs sites and administering to the subject who has A or C at position rs11791561 or A or G at rs10204137 risperidone and therefore Kaasinen anticipates the claimed method.  
Response to Arguments
The response traverses the rejection on page 11  of the remarks mailed 12/29/2021.  The response asserts the claims have been amended to remove all reference to rs157592.  This response has been thoroughly reviewed but not found persuasive.  While rs157592 reference has been removed, additional SNPs recited within the claim comprise 2 SNP sites in which only the two claimed alleles are the only alleles found in any population, see refSNP rs11791561 and rs10204137.  As such the only two alleles that can be detected at position rs11791561 in the population by Kaasinen is A or C and as such the subjects of Kaasinen will either have an A or C allele at rs157592 and therefore anticipates the claimed invention.   For these reasons and reasons of record the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 104, 109-111, 115, 116-119, 122-125, 132, and 133 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lalli (Molecular Psychiatry, 2015, 20, 1294-1300) as evidence by refSNP cluster report rs11791561 and rs10204137, available at ncbi.nlm.nih.gov, printed 10/2019, pp. 1-3 in view of Scarpini (Lancet Neurol 2003, 2: 539-47).  
Lalli teaches whole genome sequencing in familial Alzheimer’s disease.  Lalli teaches obtaining DNA from individuals and performing whole genome sequencing (see pg. 1295).  By performing whole genome sequencing, Lalli teaches determining the genomic DNA sequence at rs6859, rs6587, rs12721046, rs56131196, rs4420638, rs11791561, and rs10204137.  Lalli teaches assessing risk of AD based on clinical information including familial history, biomarker analysis, amyloid analysis (brain imagining) (see pg. 1295) (claim 109-111, 115-119).  Lalli teaches generating a genetic risk score of GWAS (see association analysis) (claim 122).  Lalli further teaches identification of genetic variants will inform target therapeutic approach to treat or prevent AD (see pg. 1295) (stratifying subject for further course of action including therapy) (claims 123-124).  Lalli teaches whole genome sequence which includes analysis of variants by probe hybridization and sequencing (claims 132-133) (see whole genome sequencing and quality control).  By performing whole genome sequencing, Lalli teaches determining the genomic DNA sequence at rs6859, rs6587, rs12721046, rs56131196, rs4420638, rs11791561, and rs10204137. As evidence by refSNP cluster report rs11791561, rs11791561 will either be an A or a C at this position and rs10204137 will either be an A or G,  while Lalli does not teach the exact allele at position rs11791561 or rs10204137 the subjects will either have an A or a C , or A or G at these location as these are the only two possible alleles for the genomic sequence.      Lalli teaches assessing risk of AD based on clinical information including familial history, biomarker analysis, amyloid analysis (brain imagining) (see pg. 1295) .  Lalli teaches generating a genetic risk score of GWAS (see association analysis). Lalli further teaches identification of genetic variants will inform target therapeutic approach to treat or prevent AD (see pg. 1295)  Lalli does not teach specific therapeutics for treatment of AD.
However therapies for treatment of AD were known in the art.  Scarpini teaches treatment of AD with acetylcholinesterase inhibitors (pg. 540).  Scarpini further teaches donepezil combination therapy has a significant benefit (pg. 542). 	
Given the prior art teaches many different therapies for AD as taught by Scarpini, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to further administer known therapeutics, including donepezil or acetylcholinesterase inhibitor to the subjects disclosed by Lalli. The skilled artisan would have been motivated to include further treatment using therapies specific AD as taught by Scarpini in the method of Lalli because Lalli teaches identification of genetic variants will inform target therapeutic approach to treat or prevent AD and Scarpini teaches therapies for treatment of AD.   Additionally the skilled artisan would have a reasonable expectation of success that treatment using specific AD therapies, including acetylcholinesterase or donepezil as taught by Scarpini could be used in the method of Lallie because Lallie teaches identifying therapies for AD subjects and Scarpini teaches therapies for AD subjects.  
Response to Arguments
The response traverses the rejections on pg. 12 of the remarks mailed 12/29/2021.  The response asserts that rs1257592 has been removed from claim 104 and therefore Lalli and Scarpini fail to provide all claim elements for claim 104.  While rs1257592 has been removed from the claim, rs11791561 and rs10204137 encompass the same scenario as the recitation of rs1257592 in that it is not limited to a single allele but two alleles that are found alternatively in a subject as no other alleles are detected, see refSNP rs11791561 and rs10204137.  As such the alleles that are detected in the whole genome sequencing by Lalli are A or C at rs17791561 or A or G at rs10204137.    Furthermore as addressed above performing the method of Lalli, subjects will either have an A or C allele present at position rs11791561 and A or G at rs10204137.  It would be obvious to treat the subjects of Lallie with drugs that reduce the symptom of AD.  For these reasons and reasons of record this rejection is  maintained.  

Conclusion
No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634